No. 02-493

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2002 MT 340N


IN RE THE MARRIAGE OF
RENEE ROCHELLE FORD,

               Petitioner and Respondent,

         and

OREN JOE FORD,

               Respondent and Appellant.



APPEAL FROM:          District Court of the Sixteenth Judicial District,
                      In and for the County of Rosebud,
                      The Honorable Joe L. Hegel, Judge presiding.


COUNSEL OF RECORD:

               For Appellant:

                      George T. Radovich, Attorney at Law, Billings, Montana

               For Respondent:

                      Stephen C. Mackey, Towe, Ball, Enright, Mackey & Sommerfeld, P.L.L.P.,
                      Billings, Montana


                                                Submitted on Briefs: November 21, 2002

                                                             Decided: December 23, 2002
Filed:


                      __________________________________________
                                        Clerk
Justice Jim Regnier delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1996 Internal Operating Rules, the following decision shall not be

cited as precedent but shall be filed as a public document with the

Clerk of the Supreme Court and shall be reported by case title,

Supreme Court cause number, and result to the State Reporter

Publishing Company and to West Group in the quarterly table of

noncitable cases issued by this Court.

¶2    Appellant Oren Joe Ford (“Joe”) appeals from the order of the

Sixteenth Judicial District Court, Rosebud County, which dissolved

his marriage to Respondent Renee Ford and distributed the marital

estate.     We affirm.

¶3    The sole issue on appeal is whether the District Court abused

its discretion when it distributed the marital estate.

                                     BACKGROUND

¶4    Joe and Renee were married on December 31, 1987, in Conrad,

Montana.      Two children were born of the marriage.       In August of

1999, Joe voluntarily checked himself into an alcohol treatment
program.     That same month Renee moved with the children to Medford,

Oregon.

¶5    On August 31, 1999, Renee petitioned the District Court to

dissolve the marriage.           Following a non-jury trial, the District

Court entered its Findings of Fact, Conclusions of Law, and Order

on June 19, 2002.            Therein, the District Court dissolved the

marriage, adopted a parenting plan naming Renee as the primary

custodian, ordered Joe to pay $643.00 per month in child support,


                                            2
and   distributed      the    marital     estate.         As   for   the    property

distribution, Joe received assets valued at $112,772.87 and debts

valued at $114,283.14.         Renee received assets valued at $19,150.00

and debts valued at $8,300.00.

¶6    On July 3, 2002, Joe filed a notice of appeal from the

District Court’s order.             Joe’s appeal challenges the property

distribution only.

                               STANDARD OF REVIEW

¶7    We review a district court’s findings of fact regarding the

division of marital property to determine whether they are clearly

erroneous.    In re Marriage of Ortiz (1997), 282 Mont. 500, 503, 938

P.2d 1308, 1310.        A finding is clearly erroneous if it is not

supported     by    substantial      evidence,      if     the    district     court

misapprehended the effect of the evidence, or if our review of the

record   convinces     us    that   the   district    court      made   a   mistake.

Kovarik v. Kovarik, 1998 MT 33, ¶ 20, 287 Mont. 350, ¶ 20, 954 P.2d

1147, ¶ 20.        If the findings are not clearly erroneous, we will

affirm the distribution of property unless the district court

abused its discretion.         In re Marriage of Stufft (1996), 276 Mont.

454, 459, 916 P.2d 767, 770.
                                    DISCUSSION

¶8    Did    the    District    Court     abuse     its    discretion       when   it

distributed the marital estate?

¶9    Joe contends that “the trial court, in awarding approximately

116% of the marital estate to the Wife, has committed very serious

and reversible error . . . .”                 Joe maintains that the District



                                          3
Court entered the distribution in a “conclusory fashion” with no

indication that it considered the factors delineated in § 40-4-202,

MCA.   Joe does not allege that the District Court erred in valuing

the marital assets or that the findings of fact are not supported

by substantial evidence.        Further, Joe does not argue that the

District Court misinterpreted the law.               Joe simply submits that the

property     distribution     is     disproportionate            and,     therefore,

erroneous.

¶10    Section    40-4-202,   MCA,    requires        that   a   court     equitably

apportion the marital estate in a proceeding for dissolution of a

marriage.    In apportioning the marital estate, the court shall:
       consider the duration of the marriage and prior marriage
       of either party; the age, health, station, occupation,
       amount and sources of income, vocational skills,
       employability, estate, liabilities, and needs of each of
       the   parties;   custodial   provisions;    whether   the
       apportionment is in lieu of or in addition to
       maintenance; and the opportunity of each for future
       acquisition of capital assets and income.      The court
       shall also consider the contribution or dissipation of
       value of the respective estates and the contribution of a
       spouse as a homemaker or to the family unit.

Section 40-4-202(1), MCA.          A district court has broad discretion

pursuant to § 40-4-202, MCA, to distribute the marital estate in a

manner     that   is   equitable     to       each   party   according       to   the

circumstances of the case.         In re Marriage of Harkin, 2000 MT 105,

¶ 24, 299 Mont. 298, ¶ 24, 999 P.2d 969, ¶ 24.               A court abuses its

discretion in a dissolution proceeding if it acts arbitrarily

without employment of conscientious judgment or it exceeds the

bounds of reason resulting in substantial injustice.                    Harkin, ¶ 24.




                                          4
¶11    The District Court entered findings regarding the duration of

the marriage, as well as the health, current occupation, earning

potential, custodial needs, and liabilities of the parties.           The

District Court also entered findings about Joe’s substance abuse

problems and his current status in that regard.         As for dissipation

of the marital estate, the District Court found that, during the

marriage, Joe “was losing $140-150 per month gambling, although at

times it may have been as much as $160 per week.”            Finally, the

District Court itemized each marital asset and its respective

value.
¶12    The District Court tabulated the marital debt at $122,583.14

and apportioned $114,283.14 of the debt to Joe.          However, most of

the debt was incurred in purchasing marital assets which the

District Court also awarded to Joe, i.e., the family home, other

real property, and a 1991 Nissan automobile.        The District Court

valued the marital estate at $131,922.87 and awarded $112,772.87 in

assets to Joe.     Therefore, while the District Court did burden Joe

with a substantial portion of the marital debt, it also awarded Joe

a majority of the marital assets.      Further, both parties admit that

they   individually   incurred   credit   card   debt    following   their

separation.      Again, the District Court itemized each of these

liabilities and apportioned them to the party which incurred the

respective debt.    The District Court awarded only $8,300.00 of the

marital debt to Renee.    However, Renee received only $19,150.00 in

marital assets.




                                   5
¶13     As indicated above, Joe raises general allegations of error

only.     He does not challenge the District Court’s findings of fact

or contend that the court misapplied or misinterpreted the law.

Joe   simply    maintains   that   the       disproportionate   award   compels

reversal.      However, in dividing a marital estate, a district court

must reach an equitable distribution, not necessarily an equal

distribution.       In re Marriage of Walls (1996), 278 Mont. 413, 416,

925 P.2d 483, 485.          Further, a district court’s decision is

presumed correct and it is the appellant who bears the burden of

establishing error by that court.            Matter of M.J.W., 1998 MT 142, ¶

18, 289 Mont. 232, ¶ 18, 961 P.2d 105, ¶ 18.              Joe simply has not

established that the District Court acted arbitrarily or exceeded

the bounds of reason when it distributed the parties’ marital

estate.    Accordingly, we hold that the District Court did not abuse

its discretion when it distributed the marital assets as it did.
¶14     Affirmed.


                                                   /S/ JIM REGNIER



We Concur:



/S/   TERRY N. TRIEWEILER
/S/   JAMES C. NELSON
/S/   PATRICIA COTTER
/S/   W. WILLIAM LEAPHART




                                         6